Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 17/274,641 BRACKET FOR REFRIGERATOR AEROFOILS filed on 3/9/2021.  Claims 1, 2 and 4-10 are pending.  This Final Office Action is in response to applicant’s reply dated 3/9/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7824055 to Sherman. 
With regards to claim 1, Sherman teaches a device (10) having an arm portion (70) for supporting a mounting portion (18) for holding part of a lighting source (34) in use, wherein the arm portion bifurcates into an upper arm (74, 76) and a lower arm (96) defining an elongate channel therebetween, the elongate channel permitting the upper and lower arms to move towards and away from one another; an upper jaw member (76) formed at an end of the upper arm, the upper jaw member defining a recess to receive the forward lip of a shelf (16) in use; and a lower jaw member (100, 106) formed at an end of the lower arm, the lower jaw member configured to engage an underside of the refrigerator shelf or a lower lip of the refrigerator shelf.
With regards to claim 1, Sherman teaches wherein the upper arm and lower arm defining the elongate channel between substantially parallel surfaces of the upper arm and lower arm and wherein the substantially parallel surfaces is constant along the entire length of the elongate channel in undeformed condition of the bracket. (See Figure 3 for a plan view of the channels that run through 218 and 214) 
Sherman teaches holding an object to a shelf.  It does not specifically teach that the object is an aerofoil or that the shelf belongs to a refrigerator.  It would have been obvious to one of ordinary skill in the art that the Sherman device could be used with many different shelves or objects as desired for an application because shelves are generally horizontal and an desired object would be obvious to attached to a shelf.  
With regards to claim 2, Sherman teaches that the object holder device is flexible with a snap fit (See Col. 3, lines 7-9) and it would be obvious to make any of the clamping jaws in the same manner for a quick and easy attachment to the desired surface including wherein the upper arm and lower arm are formed from a resilient material to facilitate flexing of the upper and lower arms to enable the upper and lower jaw members to be snap-fit onto the refrigerator shelf in use.
With regards to claim 4, Sherman teaches that the device is made from a single piece of plastic and it would be obvious to have used thermoplastic because thermoplastic is a suitable plastic to use for a lightweight device. Suitable materials have been held to be obvious.  
With regards to claim 5, Sherman teaches a clamping means (102, 104) configured to enable the upper and lower arms to be drawn towards one another to clamp the bracket on the refrigerator shelf.
With regards to claim 7, Sherman teaches wherein the upper jaw member is configured to engage the forward lip of the refrigerator shelf without contacting the upper surface of the refrigerator shelf.


Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7824055 to Sherman and in view of United States Patent No. 7669556 to Reusche et al. 
With regards to claims 6 and 10, Sherma teaches the basic concept as shown above with the exception that it does not teach wherein the clamping means/ bolt makes no contact with the refrigerator shelf. 
Reusche et al. teaches a clamping device for a shelf with an upper jaw and lower jaw and a clamping means (94) which makes no contact with the shelf.  It would have been obvious to one of ordinary skill in the art to have used a no contact clamp in order to prevent damage to the shelf.  
With regards to claim 8, Ruesche et al. also teaches wherein the clamping means defines respective receiving portions formed in the upper and lower arms to house a nut (98, 94) and a bolt.  It would be obvious to have used this design in order to prevent damage to the shelf.
With regards to claim 9, Ruesche teaches wherein the clamping means further comprises a nut disposed in one of the upper and lower arms; and a bolt projecting through a hole disposed in the other of the lower and upper arms, wherein the hole is positioned to enable the bolt to be screwed into the nut to draw the upper and lower arms together. It would be obvious to one of ordinary skill in the art to have used this configuration in order to prevent damage to the shelf.  
	 
Response to Arguments
	The applicant’s has argued that Sherman does not disclose the elongate channel that has substantially parallel surfaces and a constant distance between the elongate channel, however, this is not persuasive in that the channel as shown in Figure 3 meets these limitations.     

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/16/22